Citation Nr: 0628876	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
hepatitis A.  In the Notice of Disagreement and in the Appeal 
to the Board, the veteran stated that he is seeking service 
connection for hepatitis C rather than hepatitis A.   The RO 
subsequently adjudicated the claim for service connection for 
hepatitis C.  The Board will address both claims in this 
appeal. 
 
FINDINGS OF FACT

1.  There is no medical evidence of record establishing a 
nexus between the veteran's currently diagnosed hepatitis A 
and any occurrence during the veteran's period of active 
duty.

2.  There is no medical evidence of record establishing a 
nexus between the veteran's currently diagnosed hepatitis C 
and any occurrence during the veteran's period of active 
duty.


CONCLUSIONS OF LAW

1.  Hepatitis A was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005).   
An examination or opinion is necessary if the record does not 
contain sufficient evidence to decide the claim, but: 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in §§ 3.309, 3.313, 3.316 and 3.317 
manifesting during an applicable presumptive period; and 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In March 2003, the RO provided notice regarding the veteran's 
claim for service connection for hepatitis A.  In that 
letter, the RO  informed the veteran of the evidentiary 
requirements of a service connection claim.  The RO informed 
the veteran what evidence the veteran was responsible for 
obtaining and what evidence VA would attempt to obtain on his 
behalf.  Additionally, the RO requested that the veteran 
submit any relevant evidence in his possession.

In April 2006, the RO provided the veteran with notice on his 
service connection claim for hepatitis C.  That letter 
informed the veteran of  the evidence required to 
substantiate a claim for service connection and informed the 
veteran what evidence VA was responsible for obtaining and 
what evidence VA would assist him in obtaining.  This notice 
also included information regarding establishing an effective 
date and disability rating.  The Board notes that the notice 
provided to the veteran on each of his service connection 
claims was provided prior to the respective rating decisions 
and that the notice fulfilled the requirements set forth in 
Pelegrini.  Accordingly, the Board finds that VA, through the 
RO, has fulfilled the duty to notify the veteran. 

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of his claims by obtaining relevant medical 
records identified by the veteran and associating the records 
with the claims file.  The evidence in this case includes 
service medical records, private medical records and VA 
treatment records.  The evidence shows that the veteran has 
reported exposure to the hepatitis C risk factor of 
intravenous drug use.  As service connection is not permitted 
for behavior that constitutes willful misconduct, the 
identified risk factor would not necessitate a VA examination 
or opinion.   

II.  Analysis of Claims

The veteran had active service from April 1973 to April 1976.  
In the October 2002 application for compensation, he claimed 
service connection for hepatitis A and for hepatitis C.  He 
alleges that he contracted these diseases during basic 
training.  Current medical records show that the veteran has 
been diagnosed with hepatitis A and hepatitis C.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131, 1137 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and was not the result of the veteran's own 
willful misconduct or, for claimed filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. 
§ 3.301(a) (2005). 

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
38 C.F.R. 
§ 3.301 (c)(3) (2005).

An injury or disease incurred during active military, naval 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained),  the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not contain any 
diagnosis of hepatitis A or hepatitis C.  According to 
service medical records, no conditions or defects were noted 
during the March 1973 enlistment examination.  A February 
1976 ETS examination report contains a notation of symptoms 
of intravenous drug abuse and acute intoxication and "needle 
traits on both arms."  A March 1976 entry shows a positive 
examination for intravenous drug abuse.
 
The post-service evidence includes VA and private medical 
records dated from 2000 to 2006.   In a statement, the 
veteran contends that a physician told him in 1999 that he 
has had hepatitis for more than 30 years.  However, the 
earliest record of treatment for hepatitis C is contained in 
private hospital records dated in March 2000.  VA outpatient 
records dated in 2006 also reflect treatment for hepatitis C.  
With respect to the veteran's hepatitis A claim, the earliest 
evidence of treatment for hepatitis A is a notation in VA 
medical records of an April 2005 immunization. VA medical 
records also show that the veteran had a positive test for 
hepatitis A in 2006.  The VA medical records reflect that the 
veteran reported several hepatitis C risk factors, some of 
which occurred during service.  Records show that the veteran 
reported  intravenous drug use from 1975 to 1989, tattoos and 
high-risk sexual activity.   

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection.  Neither 
hepatitis A nor hepatitis C was shown during service or for 
many years following service.  There is no competent medical 
evidence relating the condition to service.  Service records 
show that symptoms of intravenous drug abuse were observed 
during service and that the veteran acknowledged such drug 
use in VA outpatient records.  Drug usage of this nature 
constitutes willful misconduct for which service connection 
cannot be granted.  38 C.F.R. § 3.301(d) (2004).  As the 
preponderance of the evidence is against the claims for 
service connection for hepatitis A and for hepatitis C, the 
claims must be denied.




ORDER

Service connection for hepatitis A is denied.

Service connection for hepatitis C is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


